PER CURIAM:
*14This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $52.75 for damage and destruction of her clothing which occurred when claimant washed her clothing in a machine owned and operated at a West Virginia University housing accommodation, a facility of the respondent. The respondent admits the validity and amount of the claim, and states that the claim has not been paid.
In view of the foregoing, the Court makes an award in the amount of $52.75.
Award of $52.75.